Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING CORPORATE VARIABLE UNIVERSAL LIFE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated September 14, 2007, to the Prospectus Dated September 14, 2007 This Supplement adds certain information to your Prospectus, dated September 14, 2007. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 16 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * 145423 Page 1 of 2 September 2007 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LLC M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 145423 Page 2 of 2 September 2007 ING CORPORATE VARIABLE UNIVERSAL LIFE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following · Is returnable by you during the free look period if you are not satisfied. investment managers are available Premium Payments through the policy: · Are flexible, so the premium amount and frequency may vary. · AllianceBernstein, L.P. · Are allocated to the variable account and the fixed account, based on your · BAMCO, Inc. instructions. · BlackRock Investment Management, · Are subject to specified fees and charges. LLC The Policy Value · Capital Research and Management · Is the sum of your holdings in the fixed account, the variable account and the Company loan account. · Columbia Management Advisors, LLC · Has no guaranteed minimum value under the variable account. The value · Evergreen Investment Management varies with the value of the subaccounts you select. Company, LLC. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Fidelity Management & Research Co. · Is subject to specified fees and charges. · Ibbotson Associates Death Benefit Proceeds · ING Clarion Real Estate Securities L.P. · Are paid if your policy is in force when the insured person dies. · ING Investment Management Advisors, · Are calculated under your choice of options: B.V. Option 1 - the base death benefit is the greater of the amount of base · ING Investment Management Co. insurance coverage you have selected or your policy value plus the · J.P. Morgan Investment Management surrender value enhancement, if any, multiplied by the appropriate factor Inc. from the definition of life insurance factors described in Appendix A; · Julius Baer Investment Management, Option 2 - the base death benefit is the greater of the amount of base LLC insurance coverage you have selected plus the policy value or your policy · Legg Mason Capital Management, Inc. value plus the surrender value enhancement, if any, multiplied by the · Lord, Abbett & Co. LLC appropriate factor from the definition of life insurance factors described in · Marsico Capital Management, LLC Appendix A; or · Massachusetts Financial Services Option 3 - the base death benefit is the greater of the amount of base Company insurance coverage you have selected plus premiums paid minus · Morgan Stanley Investment withdrawals taken or your policy value plus the surrender value Management, Inc. (d/b/a Van Kampen) enhancement, if any, multiplied by the appropriate factor from the · Neuberger Berman, LLC definition of life insurance factors described in Appendix A. · Neuberger Berman Management Inc. · Are equal to the base death benefit plus any rider benefits minus any · OppenheimerFunds, Inc. outstanding loans, accrued loan interest and unpaid fees and charges. · Pacific Investment Management · Are generally not subject to federal income tax if your policy continues to Company LLC meet the federal income tax definition of life insurance. · Pioneer Investment Management, Inc. Sales Compensation · T. Rowe Price Associates, Inc. · We pay compensation to broker/dealers whose registered representatives · UBS Global Asset Management sell the policy. See Distribution of the Policy , page 73 , for further (Americas) Inc. information about the amount of compensation we pay. · Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the ING Corporate VUL variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is September 14, TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 57 The Policys Features and Benefits 3 TAX CONSIDERATIONS 59 Factors You Should Consider Before Tax Status of the Company 59 Purchasing a Policy 6 Tax Status of the Policy 60 Fees and Charges 8 Diversification and Investor Control Requirements 60 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 61 ACCOUNT AND THE FIXED ACCOUNT 14 Distributions Other than Death Benefits 61 Security Life of Denver Insurance Company 14 Other Tax Matters 63 The Investment Options 16 ADDITIONAL INFORMATION 66 DETAILED INFORMATION ABOUT General Policy Provisions 66 THE POLICY 20 Distribution of the Policy 73 Purchasing a Policy 22 Legal Proceedings 76 Fees and Charges 27 Financial Statements 77 Death Benefits 34 APPENDIX A A-1 Additional Insurance Benefits 40 APPENDIX B B-1 Policy Value 46 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 48 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 22 Policy Date 22 Fixed Account 20 Policy Value 46 Fixed Account Value 46 Segment or Coverage Segment 35 Loan Account 5 Surrender Value 5 Loan Account Value 48 Valuation Date 47 Monthly Processing Date 28 Variable Account 16 Net Premium 3 Variable Account Value 46 Net Policy Value 5 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner.
